10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Gase 2:12-cv-01699-KJM-EFB Document 217-6 Filed 06/14/19 Page 1 of 2

XAVIER BECERRA
Attorney General of California
VINCENT DICARLO
Supervising Deputy Attorney General
BERNICE L. LOUIE YEW, State Bar No. 114601
Deputy Attorney General
E-mail: Bernice. Yew@doj.ca.gov
EMMANUEL R. SALAZAR, State Bar No. 240794
Deputy Attorney General
E-mail: Emmanuel.Salazar@doj.ca.gov
2329 Gateway Oaks Drive, Suite 200
Sacramento, CA 95833-4252
Telephone: (916) 621-1835
Fax: (916) 274-2929

Attorneys for State of California

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

 

UNITED STATES OF AMERICA, et al., ex 2:12-CV-1699 KJM EFB
rel. LOYD F. SCHMUCKLEY, JR.,
EXHIBIT F TO DECLARATION OF
Plaintiffs, EMMANUEL R. SALAZAR

RITE AID CORPORATION,

Defendant.

 

STATE OF CALIFORNIA ex rel. LOYD F.
SCHMUCKLEY, JR.,

Plaintiff,
V.
RITE AID CORPORATION,

Defendant.

 

 

 

EXHIBIT F TO DECLARATION OF EMMANUEL R. SALAZAR (2:12-CV-1699 KJM EFB)

 

 

 
Case 2:12-cv-01699-KJM-EFB Document 217-6 Filed 06/14/19 Page 2 of 2

From: Emmanuel Salazar

To: Heintz, Tera M.; Eagan, Jr., Michael Q.; Fenna, Elaine (elaine.fenna@morganlewis. ; Paul Lawrence
(plawrence@waterskraus.com); Jennifer Bartlett; Brian Barrow

Ce: Bernice Yew

Subject: California ex rel. Schmuckley v. Rite Aid Corp.: Third-Party Discovery with DHCS

Date: Tuesday, October 09, 2018 3:58:00 PM

Attachments: 2018-02-05 Prop Stipulation re Stay.pdf

 

Counsel:

With respect to California’s and relator’s joint request to be included in any communications with
DHCS or its retained counsel, please see for comparison attached stipulation between Rite Aid and
California where the parties agreed to meet and confer when discussing the scope of the medical
records subpoena with nonparties. See at 3:17-18. We had subsequent communications detailing
the agreed-upon process where all party counsel would be included in any communications with
nonparties and their counsel regarding any discussion as to the scope of a discovery request. Let me
know if you would like us to forward any such email(s).

This is also to confirm from our call this afternoon that Rite Aid or its counsel has no objection, or
grounds therefor, with any party counsel communicating with nonparty DHCS or its retained counsel
with respect to Rite Aid’s nonparty discovery.

Thanks,

Emmanuel

Emmanuel R. Salazar

Deputy Attorney General

California Department of Justice - Office of the Attorney General - Bureau of Medi-Cal Fraud & Elder
Abuse

2329 Gateway Oaks Drive, Suite 200, Sacrarnento, CA 95833-4252

Office: (916) 621-1835 - Fax: (916) 274-2929 - Emmanuel Salazar@doj.ca.gov
